UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           CAMPANELLA, HERRING, and PENLAND
                                 Appellate Military Judges

                               UNITED STATES, Appellee
                                            v.
                              Specialist JOSE L. CUELLAR
                              United States Army, Appellant

                                       ARMY 20150375

           Headquarters, U.S. Army Special Forces Command (Airborne)
                         Deidra J. Fleming, Military Judge
            Lieutenant Colonel Terri J. Erisman, Staff Judge Advocate

For Appellant: Colonel Mary J. Bradley, JA; Major Christopher D. Coleman, JA;
Captain Payum Doroodian, JA (on brief).

For Appellee: Lieutenant Colonel A.G. Courie III, JA; Major Michael E. Korte, JA;
Captain Austin L. Fenwick, JA (on brief).


                                       4 October 2016
                                 ---------------------------------
                                 SUMMARY DISPOSITION
                                 ---------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

Per Curiam:

      A military judge sitting as a general court-martial convicted appellant,
pursuant to his plea, of possession of child pornography, in violation of Article
134, Uniform Code of Military Justice, 10 U.S.C. § 934 (2012) [hereinafter
UCMJ]. The military judge sentenced appellant to a dishonorable discharge,
confinement for thirty-one months, and reduction to E-1. Pursuant to a pretrial
agreement, the convening authority approved only so much of the adjudged
sentence as provided for a dishonorable discharge, confinement for twenty-four
months, and reduction to E-1.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raised two assignments of error. Because we find a new action is required under one
assignment of error, we do not address, at this time, the remaining assignment of
error or matters raised personally by appellant pursuant to United States v.
Grostefon, 12 M.J. 431 (C.M.A. 1982).
CUELLAR—ARMY 20150375

      The government conceded that this case should be returned for a new action:

             The government submitted an undated “Action” which was
             signed by BG Xavier T. Brunson in his capacity as “acting
             commander.” A later promulgating order was signed on
             November 25, 2015 by CPT Chad Brinton “By Command
             of Major General James E. Kraft, Jr.” and attached to the
             record. BG Brunson was not the acting commander when
             he signed the document and therefore was not authorized
             to take action in this case. The appropriate commander to
             sign the action would have been MG Kraft, who was MG
             Darsie Rogers’s successor-in-command.

       We agree with both parties and hereby set aside the action and return the case
for a new action.

                                   CONCLUSION

      Both the undated convening authority’s action and the action dated 25
November 2015 are set aside. The record of trial is returned to The Judge Advocate
General for a new action by the same or a different convening authority in
accordance with Article 60(c)-(e), UCMJ.

      Senior Judge CAMPANELLA and Judge HERRING concur.

                                          FOR THE
                                          FOR THE COURT:
                                                  COURT:




                                          MALCOLM
                                          MALCOLM H.  H. SQUIRES,
                                                         SQUIRES, JR.
                                                                  JR.
                                          Clerk of Court
                                          Clerk of Court




                                          2